UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4709



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KRISTINA M. WORSTELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-01-144)


Submitted:   July 10, 2003                 Decided:    July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian A. Glasser, Eric B. Snyder, BAILEY & GLASSER, L.L.P.,
Charleston, West Virginia, for Appellant.    Kasey Warner, United
States Attorney, R. Booth Goodwin, II, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kristina Worstell appeals the 41-month sentence imposed after

a jury found her guilty of assaulting a postal employee, in

violation of 18 U.S.C. § 111 (2000).        We affirm.

     Worstell contends that under Apprendi v. New Jersey, 530 U.S.

466 (2000) (holding any fact, other than prior conviction, that

increases criminal penalty beyond prescribed statutory maximum must

be submitted to jury and proved beyond reasonable doubt), the

district court impermissibly subjected her to a higher sentencing

guidelines range upon a finding that the assault caused serious

bodily injury because that fact was not submitted to a jury and

proven   beyond   a   reasonable   doubt.    We   have   previously   held

sentencing factors are not required to be alleged in the indictment

or submitted to the jury.      See United States v. Kinter, 235 F.3d

192, 202 (4th Cir. 2000).          Worstell was sentenced within the

statutory maximum pursuant to 18 U.S.C. § 111(b) upon a jury

finding of bodily injury, and Apprendi does not apply.

     For the foregoing reasons, we affirm Worstell’s sentence.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED


                                    2